Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 10/01/2021 have been fully considered but they are not persuasive. In response to applicant's argument that the references fail to show certain features of applicant’s invention (i.e., a content of the flavor is less than 18% by mass with respect to the flavor-containing sheet), Examiner respectfully disagrees. The prior art teaches the weight ratio of shredded flavor-bearing sheets to tobacco filler will typically range from about 1:100 to about 1:5 depending on the desired level of menthol delivery, therefore establishing that the amount of menthol (equivalent to the claimed flavor) needed depends on the weight ratio of the sheets to the tobacco filler thereby a result effect variable. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimize the sheet of the prior art to arrive at the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 5, and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ergle (US 2009/0038629).
Regarding claim 1, 5, Ergle teaches in Example 3 of the disclose a flavor-containing sheet for a smoking article (title), the sheet comprising a thickening polysaccharide (11g of pectin [0073]) , a flavor (9g of menthol [0074] ), an emulsifier (1.8 g of glycerol), and a filler is a starch hydrolysate [0028] wherein a content of the starch hydrolystate is 200 to 500% by mass with respect to the thickening polysaccharide (The weight ratio of shredded flavor-bearing sheets to tobacco filler will typically range from about 1:100 to about 1:5 depending on the desired level of menthol delivery. Preferably, the weight ratio of shredded flavor-bearing sheets to tobacco filler will be from about 1:10 to 1:20
Regarding claim 10, Ergle teaches 9g of menthol [0074] and 1.8 g of glycerol but does a content of the emulsifier is 0.5 to 5% by mass with respect to the thickening polysaccharide. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the sheet of Ergle to correspond with that of the claimed invention because it has been held that a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close (See MPEP § 2144.05(I)).
Regarding claim 11, Ergle teaches the sheet comprises less than 10% by mass of water with respect to the flavor-containing sheet (a flavor-bearing sheet having a thickness of 3 mil may have a moisture content of 10%+2% [0046]).
Regarding claim 12, Ergle teaches a smoking article comprising cut pieces of the flavor-containing sheet according to claim 1 (a flavor-bearing sheet for the controlled delivery of volatile flavorants in a smoking article [0013]).
Regarding claim 13, Ergle teaches the article further comprises a cut tobacco, and the cut pieces of the flavor-containing sheet are mixed with the cut tobacco (The prepared flavor bearing sheets were cut and blended with tobacco to make cigarettes [0082]).
Regarding claim 7 and 14-15, Ergle teaches does not explicitly disclose the flavor- containing sheet has a thickness of 0.05 to 0.15 mm, the cut pieces each have a long side of 2.0 to 7.0 mm and a short side of 0.5 to 2.0 mm and the cut pieces are contained in an amount of 4 to 20% by mass with respect to a total mass of the cut tobacco and the cut pieces. However Ergle teaches a flavor-bearing sheet having a thickness of 5 mil may have a moisture content of 15%+5% and a flavor-bearing sheet having a thickness of 3 mil may have a moisture content of 
Regarding claim 8, Ergle disclose vegetable gums including but not limited to carrageenan, dextran, furcellaran, pectin, gelatin, gum agar, locust bean gum, gumghatti, guar gum, gum tragacanth, acacia, gum arabic, xanthan gum, karayagum, and taragum [0031] but does not explicitly the group consisting of gellan gum; a mixture of gellan gum and tamarind gum; and agar. However the vegetable gums listed are are obvious variant of each other. It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have optimized the invention of Ergle to correspond with the claimed invention because it has been held that a simple substitution of one known element for another to obtain predictable results is prima facie obvious; (See MPEP § 2143I (B)). 
Regarding claim 9, Ergle does not explicitly teach a blending amount of the thickening polysaccharide is 10 to 35% by mass with respect to a total mass of constituent components other than water in a raw material of the flavor-containing sheet but teaches 11g of pectin [0073] which is about 36.5% of the total mass of the raw material. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed .  
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Ergle (US 2009/0038629) as applied to claim 1 above, and further in view of Aux (US 2009/0221041).
Regarding claim 3-4, Ergle teaches further teaches useful polyols are exemplified by sugars and sugar alcohols, including, but not limited to hydrogenated Starch hydrolysate, dextrose, glucose, fructose, Sucrose, maltose, galactose, lactose, inositol, corn syrup  and thioglycerin are also non-limiting examples of polyols which may be useful in the practice of the invention [0028] but does not explicitly the starch hydrolysate is a starch hydrolysate having a DE value within a range of 2 to 40, preferably a DE value within a range of 2 to 20 and the starch hydrolysate is selected from the group consisting of dextrin having a DE value of 2 to 5, indigestible dextrin having a DE value of 10 to 15, and a mixture thereof. However Aux (directed the hydrolysis of starch) discloses and the hydrolysis pattern is typically measured within a particular dextrose equivalent range. Dextrose equivalent (DE) is the industry standard for measuring the concentration of total reducing Sugars, calculated as D-glucose on a dry weight basis. Un-hydrolyzed granular starch has a DE of virtually Zero, whereas the DE of D-glucose is defined as 100. In one embodiment, the hydrolysis pattern is measured when the DE is between 10 and 20, or between 10 and 15 [0020]. Therefore it would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have modified the invention of Ergle to correspond with that of the claimed invention because .  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER KESSIE whose telephone number is (571)272-7739.  The examiner can normally be reached on Monday - Thursday 7:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER A KESSIE/Examiner, Art Unit 1747

/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747